To vacate an order compelling a circuit court commissioner to make return to an appeal from the determination of such comsioner to the Circuit Court.
Denied July 13, 1897.
Relator insists (1) that the appellant did not pay or tender full costs to the commissioner within the time limited therefor, and (2) that the- sureties on the appeal bond did not justify.
It appeared, however, that within the time limited for appeal the *168appellant filed an affidavit and bond, inquired as to the costs, paid the amount named and the commissioner approved the bond and gave a receipt in full for costs and fees; that some days afterwards and after the time limited for taking the appeal had expired, the commissioner wrote to the attorney for appellant stating that he had investigated the bondsmen and would not accept them, and that there was still due him as costs on appeal $3; that the attorney for appellant called upon the commissioner, requested him to make return to the appeal, stating that if further bonds were required by the Circuit Court they would be furnished, and tendered the costs claimed which the commissioner refused to accept.